Matter of Attorneys In Violation of Judiciary Law § 468-a (Bayer) (2020 NY Slip Op 07840)





Matter of Attorneys In Violation of Judiciary Law § 468-a (Bayer)


2020 NY Slip Op 07840


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 23, 2020.) 


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER.
andHALLI LUCIA BAYER, RESPONDENT.

MEMORANDUM AND ORDER
Order of suspension entered. Same Per Curiam Opinion as Matter of Attorneys in Violation of Judiciary Law § 468-a, 188 AD3d 84, 85, 131 NYS3d 774 (4th Dept 2020).